DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-12 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0171850 A1 to Aydin et. al. (Aydin) in view of US Patent No. 6,171,556 B1 to Burk et. al. (Burk).

Examiner’s Note: Annotated Fig.1A of Aydin will be used in the rejection below.




    PNG
    media_image1.png
    355
    880
    media_image1.png
    Greyscale



In Reference to Claim 1
Aydin teaches (except for the bolded and italic recitations below):
An exhaust aftertreatment device, comprising: 

a plurality of first substrate layers (PNA) positioned within the housing (A) in fluid receiving communication with the inlet (B), the plurality of first substrate layers (PNA) defining a first flow direction (left to right), the plurality of first substrate layers (PNA) comprising a passive NOX adsorber washcoat (PNA) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]);
a plurality of second substrate layers (SCR) positioned within the housing (A), with the first and second substrate layers (PNA and SCR) being layered in alternating order, the plurality of second substrate layers (SCR) defining a second flow direction perpendicular to the first flow direction (left to right), and the plurality of second substrate layers (SCR) comprising a selective catalytic reduction washcoat (SCR) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]);; and 
a connecting passage (F) in fluid receiving communication with the plurality of first substrate layers (PNA) and in fluid providing communication with the plurality of second substrate layers (SCR) (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).
Aydin is silent (bolded and italic recitations above) as to the first and second substrate layers (PNA and SCR) being layered in alternating order, and the plurality of second substrate layers (SCR) defining a second flow direction perpendicular to the first flow direction. However, it is known in the art before the 

In Reference to Claim 2
The exhaust aftertreatment device of claim 1 (see rejection to claim 1 above), wherein the connecting passage (F) is structured to receive a reductant from a reductant doser (injector) (see at least Aydin Figs. 1-5 and paragraphs 61-64).

In Reference to Claim 3


In Reference to Claim 4
The exhaust aftertreatment device of claim 3 (see rejection to claim 3 above), wherein the particulate filter (PNA-filter) is positioned so as to receive exhaust gas flow in the first flow direction (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).

In Reference to Claim 5
The exhaust aftertreatment device of claim 4 (see rejection to claim 4 above), wherein the particulate filter (PNA-filter) comprises particulate filter channels defined by the plurality of first substrate layers (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).

In Reference to Claim 6
The exhaust aftertreatment device of claim 3 (see rejection to claim 3 above), wherein the particulate filter (SCRF) is positioned so as to receive exhaust gas flow in the second flow direction (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).


The exhaust aftertreatment device of claim 6 (see rejection to claim 6 above), wherein the particulate filter (SCRF) comprises particulate filter channels defined by the plurality of second substrate layers (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).

In Reference to Claim 8
Aydin teaches (except for the bolded and italic recitations below):
An exhaust aftertreatment device, comprising: 
a housing (A) (combination of PNA and SCR) defining a first inlet (B), a first outlet (C), a second inlet (D), and a second outlet (E); and 
a substrate assembly (PNA, SCR) positioned within the housing (A), the substrate assembly (PNA, SCR) comprising: 
a plurality of first substrate layers (PNA) in fluid communication with the first inlet (B) and the first outlet (C), the plurality of first substrate layers (PNA) comprising a passive NOx adsorber washcoat (PNA) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]), and 
a plurality of second substrate layers (SCR) in fluid communication with the second inlet (D) and the second outlet (E), the plurality of second substrate layers (SCR) comprising a selective catalytic reduction washcoat (SCR), the plurality of second substrate layers (SCR) being thermally coupled with the plurality of first substrate layers (PNA) (Aydin teaches that the substrate have 
Aydin is silent (bolded and italic recitations above) as to the plurality of second substrate layers (SCR) being thermally coupled with the plurality of first substrate layers (PNA). However, it is known in the art before the effective filing date of the claimed invention to have the first and second substrate layers being thermally coupled to each other. For example, Burk teaches to have a crossflow monolith (16) with the first and second substrate layers (18, 28) being thermally coupled to each other. Burk further teaches that having such structure improves the conversion efficacy of catalyst during the cold-start period of engine operation (see at least Burk Figs.2, 5 and column 2 lines 23-40, column 11 lines 19-30, column 13 lines 1-67, column 14 lines 1-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system first and second substrate layers (PNA and SCR) to be a crossflow monolith as taught by Burk in order to improve the conversion efficacy during the cold-start period of engine operation.

In Reference to Claim 9
The exhaust aftertreatment device of claim 8 (see rejection to claim 8 above), wherein at least a portion of the plurality of first substrate layers (18) physically touches at least a portion of the plurality of second substrate layers (28) so as to thermally couple the pluralities of first and second substrate layers 

In Reference to Claim 10
The exhaust aftertreatment device of claim 8 (see rejection to claim 8 above), wherein the plurality of first substrate layers (18) define a plurality of first flow channels extending along a first exhaust flow axis, and wherein the plurality of second substrate layers (28) define a plurality of second flow channels extending along a second exhaust flow axis, the first exhaust flow axis being nonparallel with the second exhaust flow axis (see at least Burk Figs.2, 5 and column 2 lines 23-40, column 11 lines 19-30, column 13 lines 1-67, column 14 lines 1-67).

In Reference to Claim 11
The exhaust aftertreatment device of claim 10 (see rejection to claim 10 above), wherein the first exhaust flow axis (of #18) is perpendicular to the second exhaust flow axis (of #28) (see at least Burk Figs.2, 5 and column 2 lines 23-40, column 11 lines 19-30, column 13 lines 1-67, column 14 lines 1-67).

In Reference to Claim 12
The exhaust aftertreatment device of claim 8 (see rejection to claim 8 above), wherein the plurality of first substrate layers (18) and the plurality of second substrate layers (28) are layered in alternating order (as shown in Fig.5 

In Reference to Claim 21
Aydin teaches (except for the bolded and italic recitations below):
An exhaust aftertreatment system, comprising: 
an exhaust aftertreatment device, comprising: 
a housing (A) (combination of DOC and SCR) defining a first inlet (B), a first outlet (C), a second inlet (D), and a second outlet (E); and 
a substrate assembly (DOC, SCR) positioned within the housing (A), the substrate assembly (DOC, SCR) comprising: 
a plurality of first substrate layers (DOC) in fluid communication with the first inlet (B) and the first outlet (C), the plurality of first substrate layers (DOC) comprising an oxidation catalyst washcoat (DOC) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]), and 
a plurality of second substrate layers (SCR) in fluid communication with the second inlet (D) and the second outlet (E), the plurality of second substrate layers (SCR) comprising a selective catalytic reduction washcoat (SCR), the plurality of second substrate layers (SCR) being thermally coupled with the plurality of first substrate layers (DOC) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]) 
Aydin is silent (bolded and italic recitations above) as to the plurality of second substrate layers (SCR) being thermally coupled with the plurality of first substrate layers (DOC). However, it is known in the art before the effective filing date of the claimed invention to have the first and second substrate layers being thermally coupled to each other. For example, Burk teaches to have a crossflow monolith (16) with the first and second substrate layers (18, 28) being thermally coupled to each other. Burk further teaches that having such structure improves the conversion efficacy of catalyst during the cold-start period of engine operation (see at least Burk Figs.2, 5 and column 2 lines 23-40, column 11 lines 19-30, column 13 lines 1-67, column 14 lines 1-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system first and second substrate layers (DOC and SCR) to be a crossflow monolith as taught by Burk in order to improve the conversion efficacy during the cold-start period of engine operation.

In Reference to Claim 22
The exhaust aftertreatment system of claim 21 (see rejection to claim 21 above), wherein the first inlet of the housing of the exhaust aftertreatment device is in exhaust gas receiving communication with an engine, the system further comprising: a connecting passage (F or #26 Burk) in exhaust gas receiving communication with the first outlet (outlet of #18) of the housing (16) of the 

In Reference to Claim 23
The exhaust aftertreatment system of claim 22 (see rejection to claim 22 above), further comprising a reductant doser (urea injector) structured to inject a reductant into the connecting passage (F) (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).

In Reference to Claim 24
The exhaust aftertreatment system of claim 22 (see rejection to claim 22 above), further comprising a particulate filter (PNA-filter) positioned in the connecting passage (F) (Aydin teaches that the PNA-filter which is a absorber which can have a particulate filter which filters out the particulates therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when modifying the housing of Aydin in view of Burk to place the PNA-filter within the first substrate layer (with DOC) or in the connecting passage (F) as a separate device in order to provide purification of the particulates within the exhaust gases)(see at least Aydin Figs. 1-5 and 

In Reference to Claim 25
The exhaust aftertreatment system of claim 21 (see rejection to claim 21 above), wherein the plurality of second substrate layers (SCR) further comprises a particulate filter element (SCRF) (Aydin teaches that the SCR can be a SCRF) (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).

In Reference to Claim 26
Aydin teaches (except for the bolded and italic recitations below):
An exhaust aftertreatment device, comprising: 
a housing (A) (combination of DOC and SCRF) defining a first inlet (B), a first outlet (C), a second inlet (D), and a second outlet (E); and 
a substrate assembly (DOC, SCRF) positioned within the housing (A), the substrate assembly (DOC, SCRF) comprising: 
a plurality of first substrate layers (DOC) in fluid communication with the first inlet (B) and the first outlet (C), the plurality of first substrate layers comprising an oxidation catalyst washcoat (DOC) (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]), and 
being thermally coupled with the plurality of first substrate layers (Aydin teaches that the substrate have multiple channels (layers)) (see paragraph [0119]) (see at least Aydin Figs. 1-5 and paragraphs 26, 38-43, 53, 61-65, 97-101, 115-121, 130, 139).
Aydin is silent (bolded and italic recitations above) as to the plurality of second substrate layers (SCRF) being thermally coupled with the plurality of first substrate layers (DOC). However, it is known in the art before the effective filing date of the claimed invention to have the first and second substrate layers being thermally coupled to each other. For example, Burk teaches to have a crossflow monolith (16) with the first and second substrate layers (18, 28) being thermally coupled to each other. Burk further teaches that having such structure improves the conversion efficacy of catalyst during the cold-start period of engine operation (see at least Burk Figs.2, 5 and column 2 lines 23-40, column 11 lines 19-30, column 13 lines 1-67, column 14 lines 1-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system first and second substrate layers (DOC and SCRF) to be a crossflow monolith as taught by Burk in order to improve the conversion efficacy during the cold-start period of engine operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2016/0341091 A1 to Theis et. al. (Theis) teaches PNA and SCR within the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 28, 2021